DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 7/19/22, claims 1-3, 5-7 are currently pending in the application, with claim 7 being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse on 2/18/21.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 6,776,226 B1, Cheng ‘226) or Cheng et al. (US 2004/0180209 A1, Cheng ‘209), alone, or in view of Irie et al. (US 2008/0306196 A1).
Regarding claim 1, Cheng ‘226 teaches a thermal interface member comprising a single fluoroelastomer having a Mooney viscosity of 50 poise or less (Ab.), or a blend of fluoroelastomers, wherein one component has a Mooney viscosity of 50 poise or less, and the other has a Mooney viscosity of greater than 50 poise (Ab., ref. claim 1). Disclosed fluoroelastomers include copolymers of hexafluoropropylene and vinylidene fluoride (read on vinylidiene (VdF)-based fluoroelastomer) (col. 2, lines 17-24). Cheng ‘226 further teaches interface materials comprising 5 to 75 volume % thermally conductive particles, such as boron nitride, magnesium oxide, zinc oxide, aluminum oxide, aluminum nitride (read on an insulating thermal conducting filler) (col. 3, line 63- col. 4, line 22, ref. claim 11). Disclosed Formulations B and C in TABLE 1 rely on FC2211 fluoroelastomer. It is noted that FC2211 fluoroelastomer is a vinylidiene (VdF)-based fluoroelastomer having a Mooney viscosity of 20 at 121oC.
In the alternative, regarding claim 1, Cheng ‘209 teaches a composition for use in thermal interface material, comprising a blend of fluoroelastomer components that are copolymers of hexafluoropropylene and vinylidene fluoride (read on vinylidiene (VdF)-based fluoroelastomer), and conductive filler particles, wherein the blend contains at least one component with a Mooney viscosity of 50 poise or less, and at least one component with a Mooney viscosity of greater than 50 poise (Ab., [0008], ref. claims 1-3). Disclosed conductive filler particles include boron nitride, alumina, magnesium oxides, zinc oxide, aluminum oxide and aluminum nitride (read on an insulating thermal conducting filler), and may be present in the composition in an amount of 5 volume % to 75 volume % ([0015-0016, ref. claims 10, 11). Disclosed Formulations B and C in TABLE 1 rely on FC2211 fluoroelastomer. As stated in preceding paragraph, FC2211 fluoroelastomer is a vinylidiene (VdF)-based fluoroelastomer having a Mooney viscosity of 20 at 121oC.
Cheng ‘226 and Cheng ‘229 are silent with regard to a composition comprising (1) a fluorine-containing elastomer having a Mooney viscosity of 10 or lower at 121oC, and (2) an insulating conductive filler in an amount of 75 to 90% by volume of the composition.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
It is noted that the limitation “for a heat dissipation material” in claim 1 is an intended use of the claimed composition. As such, Cheng’s interface compositions are intended for the same purpose.
With regard to (2), Cheng ‘226 and Cheng ‘229, both references teach conductive filler particles that overlap ins cope with claimed insulating thermal conductive filler, in an amount of 5 volume % to 75 volume % of the composition (ref. claims).
With regard (1) Cheng ‘226 and Cheng ‘229, both references teach compositions comprising teach vinylidene-based fluoroelastomers having a Mooney viscosity of 50 poise or less (Ab., ref. claims), i.e. may include a fluoroelastomer having any Mooney viscosity lower than 50, including those having a Mooney viscosity of 10 or lower at 121oC as in the claimed invention.
Given the teaching in both Cheng references on compositions comprising a vinylidene-based fluoroelastomers having a Mooney viscosity of 50 poise or less, and filler in an amount of 5 volume % to 75 volume % of the composition, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare the compositions comprising a fluoroelastomer having any Mooney viscosity lower than 50 poise, including those having a Mooney viscosity of 10 or lower at 121oC, and a filler in an amount of 75 volume % or in an amount close to 75 volume %, and thereby arrive at the claimed composition.
In the alternative, with regard to (1), the secondary reference to Irie teaches peroxide vulcanizable fluorine-containing elastomer composition, such as elastomers based on vinylidene fluoride (Ab., [0022]), wherein the fluorine-containing elastomer has a Mooney viscosity of preferably 2 to 30 at 100oC [0069]. The reference further teaches that the fluorine-containing elastomer having a low molecular weight enables high filler loading while suppressing increases in viscosity, and improved adhesion to fillers, such as boron nitride, aluminum nitrile, magnesium oxide, alumina etc. [0075-0076]. Thus, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare Cheng ‘226 or Cheng ‘229 compositions comprising a fluoroelastomer having any Mooney viscosity lower than 50 poise, such as those has a Mooney viscosity of preferably 2 to 30 at 100oC as prescribed by Irie, so as to suppress increases in viscosity and/or to provide for improved adhesion to fillers at high loadings, such as in an amount of 75 volume % as taught in Cheng references. A skilled artisan would have found it obvious to correlate Irie’s low viscosity fluoroelastomers to a low molecular weight fluoroelastomers because viscosity is directly related to molecular weight, and to reasonably expect Irie’s Mooney viscosity of preferably 2 to 30 at 100oC to encompass lower viscosities at claimed 121oC, because viscosity decreases with increasing temperatures in general, absent evidence to the contrary. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claim 2, Cheng references teach copolymers of vinylidene fluoride and hexafluoropropylene (Cheng ‘226-col. 2, lines 20-22, ref. claim 3, Cheng ‘209-[0008], ref. claim 2).
With regard to claim 3, Cheng references teach fillers of overlapping scope (Cheng ‘226-col. 2-3, bridging paragraph, ref. claim 10, Cheng ‘209-[0015], ref. claim 10).
With regard to claim 5, Cheng references teach additives such as silane functional perfluorether and silanes that offer surface affinity and polymer compatibility (read on silane coupling agent) (Cheng ‘226-col. 4, lines 24-30, ref. claim 13, Cheng ‘209-[0017], ref. claim 13). Additionally, a skilled artisan would reasonably expect the disclosed blending process (Cheng references-Examples 1, 2), to be capable of providing for filler particles treated with the silanes, absent evidence to the contrary.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 6,776,226 B1, Cheng ‘226) or Cheng et al. (US 2004/0180209 A1, Cheng ‘209), alone, or in view of Irie et al. (US 2008/0306196 A1), and further in view of Chen et al. (of record) or Pham et al. (US 2015/0252242 A1).
The discussions with regard to Cheng ‘226, Cheng ‘209 and Irie from preceding paragraphs, as applied to claim 1, are incorporated herein by reference.
The Cheng references, alone or in combination with Irie, fail to teach a filler particle size as in the claimed invention.
The secondary reference to Chen teaches thermal interface materials comprising a fluoroelastomer and a heat conductive filler (Ab.), such as aluminum oxide, magnesium oxide, aluminum nitride, boron nitride etc., having a particle size of about 3-70 micron [0024].
In the alternative, the secondary reference to Pham teaches high thermal conductivity resins comprising a resin and 40-80 wt.% boron nitride (Ab.), wherein the boron nitride particles have spherical shape of average particle size 50 to 300 m, and flat shape having an average particle size of 8-100 m, so as provide for optimal thermal conductivity [0033-0039].
It would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to formulate interface compositions of Cheng ‘226, Cheng ‘209, alone or in combination with Irie, comprising a heat conductive filler particles having a particle size of 3-70 micron as taught by Chen, or comprising filler particles having a particle size of 8-100 m as taught by Pham, and thereby arrive at the claimed invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 6,776,226 B1, Cheng ‘226) or Cheng et al. (US 2004/0180209 A1, Cheng ‘209), alone, or in view of Irie et al. (US 2008/0306196 A1), and further in view of Tatsu (of record).
The discussions with regard to Cheng ‘226, Cheng ‘209 and Irie from preceding paragraphs, as applied to claim 1, are incorporated herein by reference. The Cheng references teach silanes that offer surface affinity and polymer compatibility.
The Cheng references, alone or in combination with Irie, fail to teach treated filler particles as in the claimed invention.
The secondary reference to Tatsu is directed to a fluoroelastomer composition comprising an inorganic filler, such as zinc oxide, magnesium oxide, aluminum oxide etc. and an organosilicon compound as the silane coupling agent (Ab., [0009-0011, 0026, 0040-0055]). The reference further teaches that a silane coupling agent may be directly compounded or incorporated by treating the surface of the inorganic filler with a silane coupling agent and compounding the treated inorganic filler with a fluoroelastomer [0056-0061]. Given the teaching in Tatsu on fluoroelastomer compositions comprising inorganic fillers and a silane coupling agent, which may be included as a compounding additive or in the form of inorganic fillers that are surface treated with a silane coupling agent, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include Cheng’s silanes in any of the art recognized means, including by treating Cheng’s inorganic fillers with a silane coupling agent, and thereby arrive at the claimed invention.
Response to Arguments
In view of the amendment dated 7/19/22, all rejections set forth in the office action dated 3/23/22 are withdrawn. Additionally, Applicant’s arguments have been duly considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762